internal_revenue_service number release date index number ---------------- ---------------------------- ---------------------------------------- in re ---------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc ita b01 plr-136653-07 date date legend legend taxpayer ----------------------------------------- cooperative ---------------------------------------------- state ---------------- charity --------------------------- bank -------------- dear --------------- this responds to your letter dated date in which you request rulings related to sec_170 of the internal_revenue_code rulings requested the following rulings are requested if taxpayer purchases merchandise from cooperative earns patronage_dividends from cooperative as the result of those purchases and of being a member of cooperative and directs cooperative to transfer to charity the amount of the patronage_dividends redeemable by taxpayer in cash the amount so transferred is a charitable_contribution deductible under sec_170 of the code if taxpayer qualifies for and receives a cooperative credit card earns rebates as the result of making purchases with the cooperative credit card and directs cooperative to transfer to charity the amount of the credit card rebates redeemable by taxpayer in cash the amount so transferred is a charitable_contribution deductible under sec_170 facts taxpayer is an individual and a member of cooperative a for-profit company operating as a cooperative under the laws of state for federal tax purposes cooperative is a ---------------- plr-136653-07 nonexempt consumer cooperative to which part i of subchapter_t of the code applies cooperative is in the business of selling consumer products to customers including cooperative members and the general_public membership in cooperative is open to the general_public and may be acquired by filling out an application and paying a one-time membership fee pursuant to its bylaws cooperative distributes earnings annually to members as patronage_dividends the amount distributed to members as patronage_dividends typically equals a percentage of their purchases from cooperative members may elect to redeem patronage_dividends either in cash or merchandise from cooperative cooperative plans to institute a third option allowing members to direct cooperative to transfer to charity an organization described in sec_170 and sec_170 the amount of the patronage_dividends redeemable by taxpayer in cash cooperative also sponsors a credit card program administered by bank which processes credit card applications approves credit sets up accounts issues credit cards and handles all other aspects of the credit card program the credit cards issued under the credit card program bear cooperative’s trademark only cooperative members are eligible to participate in the credit card program members who are credit card holders earn rebates based on a percentage of their purchases with the credit card members may use their credit card rebates to purchase merchandise from cooperative or have the rebates paid to them in cash or by check as with patronage_dividends cooperative also plans to institute a third option allowing card holders to direct cooperative to transfer to charity the amount of the credit card rebates redeemable by taxpayer in cash cooperative notifies members of the amount of their patronage_dividends and rebates if applicable for a given calendar_year in late ------------ of the following year a member may apply patronage_dividends and rebates to the purchase of cooperative’s merchandise immediately upon receipt of the notification alternatively the amount of the patronage_dividend or rebate is redeemable in cash in the year of notification or in the subsequent year but only from -------- through ------------------ taxpayer’s proposed transactions taxpayer plans to purchase personal living or family items from cooperative and also plans to purchase goods and services using his cooperative credit card as a result of being a member of cooperative and of using the credit card taxpayer expects to earn patronage_dividends and rebates taxpayer plans to direct cooperative to transfer some or all of his patronage_dividends and or rebates to charity which amounts will be paid to charity from -------- through ------------------ of the same year taxpayer represents that cooperative has informed taxpayer that cooperative will provide charity with the amount and date of the contribution and taxpayer’s name and address taxpayer further represents that it is expected that charity will provide taxpayer with any written acknowledgments required under sec_170 and sec_170 ---------------- plr-136653-07 law and analysis sec_61 of the code provides that gross_income means all income from whatever source derived a rebate is an adjustment in purchase_price not an accession to wealth and is not includible in the buyer’s gross_income see revrul_76_96 1976_1_cb_23 as modified by revrul_2005_28 2005_1_cb_997 under sec_1385 the amount of any patronage_dividend that is attributable to personal living or family items is not included in gross_income a deduction for contributions and gifts to or for_the_use_of organizations described in sec_170 will be allowed to the extent payment of the charitable_contribution is made within the taxable_year sec_170 a charitable_contribution must be made voluntarily and with donative_intent u s v american bar endowment 477_us_105 in american bar endowment a membership_organization maintained a group_insurance program for its members as a condition of participating in the insurance program members were required to assign refunds from their premiums to the organization every year a portion of the insurance premiums_paid by members was refunded to the organization the organization used these refunds to fund charitable grants members participating in the group_insurance program claimed charitable_contribution deductions under sec_170 for their pro_rata shares of the refund amounts that funded charitable activities the supreme court concluded that there was no voluntary payment of money or property u s pincite the court suggested that it would have reached a different result if the organization were to give each member a choice between retaining his pro_rata share of dividends or assigning them to the organization id pincite deductions for charitable_contributions to organizations described in sec_170 are limited to a maximum of percent of the taxpayer’s contribution_base for the taxable_year no deduction is allowed under sec_170 unless the donor properly substantiates the contribution as required under sec_170 relating to contributions of dollar_figure or more and f relating to all contributions of a cash check or other monetary gift regardless of amount as applicable ruling_request -contribution of patronage_dividends taxpayer first asks us to rule that if taxpayer elects to direct cooperative to transfer the amount redeemable by him as patronage_dividends to charity the contribution will be deductible under sec_170 taxpayer in this case may elect to redeem his patronage_dividends for cash or merchandise from cooperative or he may elect to direct cooperative to pay them to ---------------- plr-136653-07 charity cooperative’s program therefore is distinguishable from the program in american bar endowment the opportunity to elect whether payments will be made to charity or received in cash or merchandise renders the payments in this situation voluntary accordingly if taxpayer directs cooperative to transfer to charity the amount of the patronage_dividends redeemable by taxpayer in cash and complies with the substantiation requirements under sec_170 and f and all other requirements under sec_170 taxpayer will be allowed a charitable_contribution_deduction in the year the funds are transferred to charity ruling_request -contribution of rebates taxpayer also asks us to rule that if taxpayer elects to contribute the amount redeemable by him as rebates earned on his cooperative credit card purchases this amount will be a charitable_contribution deductible under sec_170 similar to the discussion above taxpayer’s ability to elect to receive the credit card rebates in cash or merchandise from cooperative or to donate the rebates to charity renders the payments voluntary accordingly if taxpayer directs cooperative to transfer to charity the amount of the credit card rebates redeemable by taxpayer in cash and complies with the substantiation requirements under sec_170 and f and all other requirements under sec_170 taxpayer will be allowed a charitable_contribution_deduction in the year the funds are transferred to charity conclusions when cooperative transfers to charity the amount of the patronage_dividends redeemable by taxpayer in cash the amount so transferred will constitute a charitable_contribution deductible by taxpayer to the extent provided in sec_170 of the code when cooperative transfers to charity the amount of the credit card rebates redeemable by taxpayer in cash the amount so transferred will constitute a charitable_contribution deductible by taxpayer to the extent provided in sec_170 taxpayer represents that cooperative is not the agent of charity therefore the charitable_contributions that are the subject of this ruling_request will be treated as made when cooperative transfers the payments to charity not when taxpayer directs cooperative to remit them see revrul_55_192 1955_1_cb_294 where taxpayer directs third party to pay charity charitable_contribution is made when payment is transferred to charity unless third party is charity’s agent ---------------- plr-136653-07 the charitable_contributions that are the subject of this ruling_request will be deductible only if all other requirements under sec_170 including substantiation are met subject_to the percentage limitations of sec_170 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely susan j kassell senior counsel branch office_of_chief_counsel income_tax accounting cc
